Citation Nr: 0534613	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected combat 
wound.
 
2.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as zero (0) 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1971.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
low back condition, secondary to combat wound, and continued 
a noncompensable disability evaluation for bilateral hearing 
loss.  Appeal to the Board was perfected.  

The Board notes that the veteran's representative contends, 
in November 2005, that the veteran should have been granted 
service connection since his release from military service 
under Diagnostic Code 5320 and pursuant to 38 C.F.R. § 4.56 
for a through-and-through wound to muscle group XX.  The 
representative further contends that since foreign bodies 
were retained in the pleural cavity, the veteran should have 
been evaluated under "old" Diagnostic Code 6818.  The Board 
further notes that the veteran noted in an April 2002 Notice 
of Disagreement (NOD) that back pain continues to affect his 
job performance.  In addition, the veteran filed a claim for 
service connection for a "shoulder injury" in September 
2003.  These claims are not currently before the Board, and 
are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's low back disability, diagnosed as lumbar 
strain and degenerative joint disease, was not incurred 
during active military service and is not caused by or 
aggravated by the service-connected combat wound of the mid-
back.

2.  The veteran's hearing is at Level I in the right ear and 
Level II in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for service connection for low back 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2005).

2.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, 
VIA, and VII (Diagnostic Code 6100) and § 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for low back disability 

The veteran framed his claim, in September 2000, as one for 
service connection for "lower back condition, secondary to 
service connected combat wound" and the RO has similarly 
framed the issue.  The Board will consider whether the 
veteran has a low back disability that was incurred 
coincident with the service-connected asymptomatic shrapnel 
scars at the 5th and 6th thoracic levels, posteriorly, as well 
as whether the veteran has any low back disability 
proximately due to or the result of that service-connected 
disability.

During the course of this claim and appeal, the veteran has 
contended that the shrapnel wound in his back has continued 
to cause him discomfort as he has gotten older.  See December 
2001 Statement in Support of Claim.  He has also contended 
that back pain continues to affect his job performance, 
regardless of the type of job he does.  See April 2002 NOD.  
In addition to the claim for service connection for a 
separate disability of the low back, the RO has also 
addressed, in a March 2003 rating decision, whether a higher, 
compensable evaluation should be assigned for the service-
connected shrapnel scars at the 5th and 6th thoracic levels.  
The veteran was notified, by a letter dated March 19, 2004, 
that a compensable rating was not assigned for this 
disability.  He filed a notice of disagreement (NOD) with 
this action in June 2004, and the RO issued a statement of 
the case (SOC) concerning this matter on January 10, 2005.  
The record now before the Board, however, does not contain a 
substantive appeal concerning this issue.  Consequently, it 
is not now before the Board on appeal.
 
The Board will, therefore, concern itself only with the 
matter of the veteran's claimed low back disability.  At the 
outset, the Board notes that the veteran generally alleges 
experiencing "back" pain.  He has variously described pain 
involving either the lower and/or mid back.  The focus of 
this case is not whether there was an in-service back injury, 
as the record amply demonstrates that the veteran sustained a 
shrapnel wound to his thoracic spine area (that is, the mid-
back), for which service connection has been established.  
The analysis of this case turns on whether the veteran 
currently suffers from a low back disability (that is, in the 
area of the lumbar segment of the spine) and, if so, whether 
service connection should be granted for such disability, 
either as incurred coincident with the service-connected mid-
back disability or as resulting from the service-connected 
shrapnel wound injury in the thoracic spine area.  For the 
reasons outlined below, the Board finds that the evidence 
does not support a grant of service connection for the 
claimed low back disability.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Service connection may also be established on a secondary 
basis for disability which is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  The Court of Appeals for Veterans Claims 
(Court) has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The evidence of record clearly demonstrates that the veteran 
sustained multiple fragment wounds in January 1968, when a 
grenade accidentally discharged and shrapnel entered his 
thoracic spine area at T5-6.  See January 18, 1968 sick call 
treatment record.  The fragment wounds were described as 
superficial in nature with multiple contusions.  He was 
returned to duty the next day.  An x-ray conducted in January 
1971 showed two 7 by 2 mm metallic fragments identified in 
the right posterior hemithorax; one at the upper aspect of 
the #8 rib, paraspinous position; the other overlying the mid 
#9 rib, posteriorly.  See January 1971 radiographic report.  

A June 1990 rating decision granted service connection for 
asymptomatic shrapnel scars at the 5th and 6th posterior 
thoracic level and assigned a noncompensable rating under 
Diagnostic Codes 7805-5302.  Thus, the RO has considered both 
the scars resulting from the shrapnel wound (Diagnostic Code 
7805) as well as the limitation of function of the extrinsic 
muscles of the shoulder girdle (Diagnostic Code 5302) as 
being part of the service-connected disability.

The medical evidence of record establishes a diagnosis of 
likely lumbosacral strain in a VA compensation and pension 
(C&P) spine examination conducted in February 2002.  
Additionally, x-rays of the back reviewed in connection with 
the December 2003 C&P joints examination were interpreted as 
showing mild degenerative arthritis in both the thoracic and 
lumbar segments of the spine.  

The medical evidence of record, however, does not support a 
conclusion that the veteran has a current low back disability 
that was either incurred coincident with the posterior 
shrapnel scars at the 5th and 6th thoracic levels or that was 
caused by or aggravated by that mid-back disability.  In 
fact, medical evidence indicates that it is unlikely that the 
shrapnel is contributing to the veteran's low back pain.  See 
February 2002 VA C&P spine examination; See also Allen, 7 
Vet. App. at 448 (service connection on a secondary basis 
warranted where additional impairment of earning capacity 
results from a service connected condition).  Notably, 
although the veteran reported lower back pain, which was 
considered more likely than not unrelated to his service 
injury, at the February 2002 examination, he reported 
increasing pain and discomfort in the upper thoracic spine 
region, rather than in the lumbar area, during his VA C&P 
joints examination in December 2003.  Although this thoracic 
region pain was attributed to residuals from the shrapnel, 
this assessment did not apply to the lumbar area, which is 
the area for consideration here.  See December 2003 VA C&P 
joints examination.  Moreover, there is no medical opinion 
that attributes a low back disability to any injury during 
the veteran's military service, which would rule out a 
finding that any current low back disability was incurred 
coincident with the service-connected shrapnel scars at the 
5th and 6th thoracic levels.

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
The Board has considered the veteran as competent to describe 
his symptoms such as lower back pain, but his well-
intentioned belief as to a causal relationship between his 
lower back pain and his service-connected shrapnel wound 
injury to the thoracic spine holds no probative value in this 
case.  This is so because he is not shown to possess the 
medical training and expertise to render a competent medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. §3.159(a) (2005).  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.	Increased rating for bilateral hearing loss

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2005).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2005).

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing loss be conducted by a state-licensed audiologist, 
and must include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.

In addition, 38 C.F.R. § 4.86 provides an alternative rating 
method which may be used for certain defined "exceptional 
patterns of hearing impairment:"

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa [of Section 4.85], whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
(b) When the pure tone threshold is 30 decibels or less at 
1000 hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa [of 
Section 4.85], whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.

VA also reviews hearing impairment claims for eligibility for 
special monthly compensation under 38 C.F.R. § 3.350 due to 
deafness or deafness in combination with other specified 
disabilities.  See 38 C.F.R. § 4.85(g) (2005).  Deafness for 
the purposes of such consideration means bilateral deafness 
with no air and bone conduction and bilateral hearing loss 
equal or greater than minimum bilateral hearing loss required 
for maximum rating evaluation under the rating criteria.  See 
38 C.F.R. § 3.350(a)(5) (2005).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran's service-connected bilateral hearing loss is 
currently rated as 0 percent disabling under Diagnostic Code 
6100.  In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  As this is not an appeal from the initial 
rating assigned, however, the Board's focus is primarily on 
contemporaneous evidence of the extent of the disability and 
the functional limitations caused thereby.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability).

The record indicates that the veteran, who served with the 
artillery and saw combat action, was exposed to acoustic 
trauma during service.  A March 1972 VA examination indicates 
that he was diagnosed with bilateral high frequency hearing 
loss and tinnitus.  The veteran was granted service 
connection for bilateral high frequency hearing loss 
(Diagnostic Code 6297) and bilateral tinnitus by rating 
decision dated June 1972.  A noncompensable disability 
evaluation was applied to both, effective October 19, 1971.  
In March 1990, the RO granted an increase to 10 percent for 
the veteran's service-connected tinnitus, effective December 
26, 1988, and continued a noncompensable evaluation for 
hearing loss under Diagnostic Code 6100.  The veteran filed a 
claim for an increased (compensable) rating for bilateral 
hearing loss in September 2000.

The record indicates that a VA C&P audio examination was 
performed in February 2005.  In light of the Lendenmann 
decision, the Board must apply the audiology results from the 
February 2005 VA examination to the relevant criteria in 
38 C.F.R. Part 4.  The veteran's pure tone decibel threshold 
average in the right ear was 49; his speech discrimination 
score was 92 percent.  His left ear pure tone decibel 
threshold average was 56; speech discrimination was 88 
percent.  These results correspond to Level I under Table VI, 
38 C.F.R. § 4.85 (2005) for the right ear and under Level II 
for the left ear.  As the veteran's poorer ear is designated 
as a Level II and his better ear as a Level I, the applicable 
percentage rating is zero under Table VII, 38 C.F.R. § 4.85 
(2005).

The Board has also considered whether "exceptional patterns 
of hearing impairment" are indicated in this case.  
Consideration under 38 C.F.R. § 4.86(a) is not warranted, 
however, because the February 2005 results do not show pure 
tone thresholds of 55 decibels or higher at each of the 
frequencies of 1000, 2000, 3000 and 4000, with each ear 
evaluated separately.  Nor is consideration under 38 C.F.R. 
§ 4.86(b) warranted, as neither the right or left ear 
displayed pure tone thresholds of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, with each ear 
evaluated separately.

Eligibility for special monthly compensation in accordance 
with 38 C.F.R. §§ 3.350 and 4.85(g) is not met, as the 
veteran is not deaf bilaterally as defined by the 
regulations.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  Accordingly, the Board is of 
the opinion that extraschedular evaluation is not warranted 
under 38 C.F.R. § 3.321 (2005).

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

III.	The Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the December 2001 
letter, sent before issuance of the rating decision from 
which this appeal arises, advised the veteran what the 
evidence must show to establish entitlement for service 
connected compensation benefits; that the RO would assist him 
by providing a C&P examination or obtaining a medical 
opinion, if necessary, and obtaining VA medical records; that 
further assistance - obtaining other pertinent medical or 
non-medical evidence - would be provided if the veteran 
provided sufficient information about these records to enable 
it to do so; and that the veteran ultimately bears the 
responsibility for substantiating his claim.  Although the 
December 2001 letter did not specifically inform the veteran 
that the evidence must show an increase in severity to 
establish a claim for increased rating, the Board notes that 
the veteran has filed prior increased rating claims and has 
been notified by letter subsequent to denial of those claims 
that there was no evidence of an increase in severity.  See 
April 1990 VA notice letter.

As for the fourth element, the Board acknowledges that the 
December 2001 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to inform VA 
about any additional information or evidence for which he 
wanted RO assistance in obtaining, or send the evidence 
himself, substantially similar to language of the "fourth 
element."  Second, the Statement of the Case (SOC) dated 
September 2003, contained the text of 38 C.F.R. § 3.159, 
which contains the provision from which the so-called "fourth 
element" is derived.  Thus, throughout the appeal period, the 
veteran was notified of this element numerous times.  No new 
evidence or information, or even a request for further 
assistance, was submitted.  Under the circumstances, the 
Board is satisfied that the veteran has been adequately 
informed of the need for further substantiation with relevant 
evidence in his possession.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of a letter and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist the claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given the appropriate C&P examinations in support 
of his claim for entitlement to service connection and 
increased rating.  The RO obtained the veteran's VA and 
private medical records and his written statements, and 
associated them with the claims folder.  Again, the veteran 
had notice of the status of his claim and opted not to submit 
more information before the case was sent to the Board.  The 
Board finds it reasonable to interpret this action to mean 
that he is satisfied with the development in his claim.  
Thus, further development is unlikely to add more relevant 
evidence or information.


ORDER

Service connection for low back disability, claimed as 
secondary to service-connected combat wound, is denied.

An increased (compensable) evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


